DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
The Amendment, filed on May 31st, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 1-11 has been entered.
Claim(s) 12-17 are pending in the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 63/068,522.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on May 31st, 2022.  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



i.	Claim(s) 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites an element “configured to” perform a function. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Hence, it does not constitute a limitation in any patentable sense.  In this case, when the claim recites that the resilient hinge member is “configured to bias the elongated channels back into alignment,” here the prior art is only required to teach structure capable of performing the function as claimed.
The same above applies to performing a function of an element present in Claim 16.
Claim(s) 13-17 are rejected at least for their dependency on independent Claim 12.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jae (KR 2010-0108085 A) as previously cited.
Regarding Claim 12, Jae teaches a collapsible luminaire, comprising: a pair of elongated channels (20, “a first lighting case member,” ¶ [0030], see at least Figs. 6-7 and 30, “a second lighting case member”) mechanically linked to each other in end-to-end fashion at a hinge joint (21, 31, “first and second hinge part,” ¶ [0033]); and a length of linear lighting (1st and 2nd linear strip of 10, “LEDs,” ¶ [0030]) disposed within each of the elongated channels (20, 30 respectively); wherein the hinge joint (21, 31) comprises a resilient hinge member (a part of 21, 31; in order for the hinge member to pivot it must be include at least a partial portion capable of bending/hinging hence achieving a degree resiliency, in the case of Jae, at least to 180o and therewithin) extending between and attached to each of the pair of elongated channels (20, 30), the resilient hinge member (a part of 21, 31) being configured and arranged to bias the elongated channels back (20, 30) into alignment with each other when the elongated channels (20, 30) are pivoted relative to each other about the hinge joint and out of alignment with each other (Fig. 6).
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when the elongated channels are pivoted relative to each other,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
Examiner suggests modifying the above recitation to – and the elongated channels are pivoted relative to each other --.
Regarding Claim 17, Jae teaches the collapsible luminaire according to claim 12, wherein the lengths of linear lighting (strips of 10) disposed within the pair of elongated channels (20, 30) are electrically connected to each other across the hinge joint (indirect electrical connection is there achieved).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
A.	Claim(s) 13-14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Jae) suggests a collapsible luminaire, comprising: a pair of elongated channels mechanically linked to each other in end-to-end fashion at a hinge joint; and a length of linear lighting disposed within each of the elongated channels; wherein the hinge joint comprises a resilient hinge member extending between and attached to each of the pair of elongated channels, the resilient hinge member being configured and arranged to bias the elongated channels back into alignment with each other when the elongated channels are pivoted relative to each other about the hinge joint and out of alignment with each other.  
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the collapsible luminaire comprising the various elements as claimed above in combination with the specific limitation of the resilient hinge member comprises an elongated strip of material with a convex camber that allows the elongated strip of material to be bent out of a straight configuration when subjected to a bending moment and that causes the elongated strip of material to snap back to its straight configuration when the bending moment is removed as set forth in Claim 13  
Claim(s) 14 are allowable because of their dependency status from Claim 13.
B.	Claim(s) 15 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Jae) suggests a collapsible luminaire, comprising: a pair of elongated channels mechanically linked to each other in end-to-end fashion at a hinge joint; and a length of linear lighting disposed within each of the elongated channels; wherein the hinge joint comprises a resilient hinge member extending between and attached to each of the pair of elongated channels, the resilient hinge member being configured and arranged to bias the elongated channels back into alignment with each other when the elongated channels are pivoted relative to each other about the hinge joint and out of alignment with each other.  
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the collapsible luminaire comprising the various elements as claimed above in combination with the specific limitation of the elongated channels have respective abutting ends and the collapsible luminaire further comprises an end cap disposed at each of the abutting ends of the elongated channels, with the resilient hingeATTORNEY DOCKET NUMBERPATENT APPLICATION ELI-89-US17/407,4745member extending through each end caps as set forth in Claim 15  
C.	Claim(s) 16 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Jae) suggests a collapsible luminaire, comprising: a pair of elongated channels mechanically linked to each other in end-to-end fashion at a hinge joint; and a length of linear lighting disposed within each of the elongated channels; wherein the hinge joint comprises a resilient hinge member extending between and attached to each of the pair of elongated channels, the resilient hinge member being configured and arranged to bias the elongated channels back into alignment with each other when the elongated channels are pivoted relative to each other about the hinge joint and out of alignment with each other.  
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the collapsible luminaire comprising the various elements as claimed above in combination with the specific limitation of the elongated channels having respective abutting ends and the collapsible luminaire further comprises mechanical securement structure located at each of the abutting ends of the elongated channels, the securement structure being configured and arranged to augment biasing force of the resilient hinge member to hold the elongated channels in alignment with each other as set forth in Claim 16  
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2015/0003583 A1 to Wang et al.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875